Citation Nr: 0504718	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  00-20 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 1994 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating higher than 50 percent 
for PTSD, for the period from January 7, 1994 to May 10, 
1998.

3.  Entitlement to an initial rating higher than 70 percent 
for PTSD, for the period from May 11, 1998.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision by the RO in St. 
Petersburg, Florida which, in pertinent part, granted service 
connection for PTSD, rated 50 percent disabling from January 
7, 1994, and 70 percent disabling from May 11, 1998.  The 
veteran appealed for a higher rating, and for an effective 
date prior to January 7, 1994 for the grant of service 
connection for PTSD.  

A personal hearing was initially requested, but the veteran's 
attorney withdrew this request in November 2002.  In October 
2003, the Board remanded the case to the RO for further 
procedural development.  The case was subsequently returned 
to the Board.

The Board notes that there is another issue which is not 
currently in appellate status.  In an October 2000 rating 
decision, the RO established entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating), effective May 11, 1998.  The 
veteran submitted a timely notice of disagreement with 
respect to the effective date of the TDIU rating.  A 
statement of the case was issued in July 2004.  

As a timely substantive appeal has not been received from the 
veteran on this issue, it is not in appellate status, and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2004). 


FINDINGS OF FACT

1.  On January 7, 1994 the RO received the veteran's original 
claim for service connection for PTSD, 

2.  In February 1999 the RO granted service connection for 
PTSD and correctly assigned as the effective date of January 
7, 1994, the date of receipt of claim.

3.  For the period from January 7, 1994 to May 10, 1998, PTSD 
did not result in more than considerable social and 
industrial impairment.

4.  For the period from November 7, 1996 to May 10, 1998, 
PTSD did not result in more than occupational and social 
impairment with reduced reliability and productivity.

5.  For the period from May 11, 1998, PTSD resulted in no 
more than severe social and industrial impairment, or no more 
than occupational and social impairment with deficiencies in 
most areas.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 7, 
1994 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

2.  The criteria for a rating higher than 50 percent for 
PTSD, for the period from January 7, 1994 to May 10, 1998, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for a rating higher than 70 percent for 
PTSD, for the period from May 11, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 2000 statement 
of the case, and a supplemental statement of the case dated 
in July 2004.  He was furnished a VCAA letter in March 2003, 
as well as another letter in January 2004. These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The March 2003 letter informed 
the veteran of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal. 

The Board notes that in the January 2004 supplemental 
statement of the case, the veteran was specifically informed 
to furnish copies of any evidence in his possession relative 
to his claims as required by 38 C.F.R. § 3.159.  The Board 
finds that the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from July 1964 to January 
1971, including service in Vietnam.

VA medical records dated from 1991 to 1994 reflect outpatient 
treatment for various disorders, including alcohol abuse and 
PTSD.  Several of the 1992 records reflect that the veteran 
denied PTSD symptoms.  An August 1992 case summary reflects 
that the veteran's presenting problem was severe emotional 
numbing.  He gave a long history of alcoholism with legal 
difficulties.  He complained of survivor guilt, but denied 
other PTSD symptoms, and the PTSD evaluation was not 
completed.  The veteran believed that his problems began with 
his family of origin.  A May 1994 treatment note reflects 
that the veteran was hypervigilant, irritable, and avoidant, 
and had restless sleep and chronic dysphoria.  His symptoms 
had been worsened by recent stresses.  The diagnostic 
impression was PTSD with chronic dysphoria.  The examiner 
planned to prescribe Trazodone.  A June 1994 VA outpatient 
treatment record reflects that he was diagnosed with PTSD and 
obsessive-compulsive personality disorder.

By a letter dated in July 1992, a case manager from Alcohol 
Safety Action Program (ASAP) indicated that the veteran had 
been participating in the ASAP program since June 1991, and 
that prior to that time he was seen at a Veteran's Clinic to 
address issues of alcoholism and severe PTSD.

The veteran's original claim for service connection for PTSD 
was received on January 7, 1994.  He reported treatment for 
PTSD since 1991; specifically, group therapy at a Vet Center 
from 1991 to 1993.

At a February 1996 VA examination, the veteran admitted to an 
extensive use of alcohol, but reported that he stopped 
drinking alcohol in 1991.  He also reported abusing other 
drugs.  He said that ever since he returned from Vietnam, he 
had insomnia and prowled around the house at night.  He had 
angry outbursts and nightmares.  He reported receiving 
outpatient treatment, but denied any inpatient psychiatric 
care or any history of suicide attempts.  He was not 
currently taking medication.  He reported that his former 
psychologist had a sexual relationship with him and then 
broke off the relationship, and that he was subsequently more 
dysfunctional.  

On mental status examination, he was appropriately dressed 
and hygienically clean.  His mood was depressed, and his 
affect was very labile.  He had angry outbursts and 
frequently got angry during the interview for no apparent 
reason.  His cognition was fairly intact, and there was no 
evidence of psychosis.  He was not suicidal or homicidal.  
The diagnostic impression was PTSD, chronic delayed, mild, 
and chronic alcohol and substance abuse, severe, apparently 
in remission, and possible personality disorder, not 
otherwise specified (NOS).

In March 1997, the veteran submitted an application for 
increased compensation due to unemployability.  He listed his 
employment history from June 1990 to December 1993, which 
included employment as a farm worker and tree climber.  He 
ran a sandwich shop from January 1997 to March 1997.  He said 
his PTSD and degenerative disc disease affected full-time 
employment in February 1993, and he last worked full-time in 
December 1993, at which time he also became too disabled to 
work.

An October 1997 private psychological evaluation performed by 
C. L. V., Ph.D., for a state office of disability 
determinations, reflects that the veteran reported that he 
was unable to work due to symptoms of PTSD and back problems.  
The veteran complained of nightmares and flashbacks, and said 
he had little interest in and did not gain any enjoyment from 
any activities.  He did not socialize or participate in 
activities on a regular basis.  A lot of his time was spent 
reading about the Vietnam War.  On examination, he had a 
restricted range of affect, his mood was depressive, and he 
was anxious.  He was oriented to person, place, and time.  
There was no evidence of hallucinations or delusions, and he 
appeared obsessed with details of Vietnam.  He was capable of 
abstract thinking.  Concentration and short-term memory were 
within normal limits.  The diagnoses were provisional 
diagnosis of PTSD and schizoid personality disorder.

A report of a November 1997 private psychological evaluation 
performed by T. W. C., Ph.D., reflects that although the 
veteran reported PTSD related to his Vietnam experiences, he 
had been able to function independently since that time and 
continued to perform a wide range of routine tasks.  He had 
an adequate mental status and could relate adequately even 
though he appeared to be somewhat awkward in his 
interactional style.  Overall, there was no indication of a 
severe mental impairment.  The diagnoses were PTSD and 
personality disorder, NOS, with schizoid features.

A Vet Center counseling intake assessment dated on May 11, 
1998 shows that the veteran complained of intrusive thoughts 
of stressful experiences in Vietnam, as well as 
hypervigilance, survivor guilt, nightmares, and detachment 
from others.  The veteran reported a history of alcohol 
abuse, including two convictions for driving under the 
influence (DUI), with subsequent court-ordered treatment.  He 
did not drink from 1990 to 1998, but began drinking again in 
February 1998.  He reported suicidal ideation but denied 
intent.

An August 1998 report by a private psychiatrist reflects that 
the veteran was evaluated pursuant to his claim for 
disability benefits from the Social Security Administration 
(SSA).  The veteran was examined in August 1998.  The 
examiner diagnosed PTSD, which interfered with his work on a 
regular, continuous, sustained basis.  He opined that the 
impairment was severe.

An August 1998 Vet Center Intake form, completed by a 
psychologist, reflects that on mental status examination, his 
appearance was neat, and he was hostile, sarcastic, and 
anxious.  His speech was slow, and he was oriented to time, 
place, and person.  His memory function was impaired, his 
affect was labile, and he was tense.  His judgment ranged 
from fair to poor.  The diagnoses were PTSD, chronic, with 
delusional features, totally disabling and permanent, and 
alcohol abuse, with sustained partial remission.  He noted 
that the veteran was estranged from his mother, his only 
living relative, lived in severe isolation, and was 
unemployed.  The global assessment of functioning (GAF) was 
25 currently, and 25 in the past year.

In January 1999, a Vet Center psychologist opined that in the 
eight years he had known the veteran, he had shown a clear 
and significant decompensation of his mental functioning.  He 
opined that the veteran's impairments were totally disabling 
and permanent.  He diagnosed PTSD, chronic, totally and 
permanently disabling.

At a January 1999 VA general medical examination, the veteran 
reported that he had not worked since December 1993 due to 
his back problem and due to PTSD.

At a January 1999 VA psychiatric examination, the examiner 
noted that the veteran's medical history was significant for 
a back disability and arthritis in his hip, and for substance 
abuse following his return from Vietnam until 1991.  The 
veteran reported that he worked at numerous jobs after he 
returned from Vietnam in construction and later in tree 
surgery.  The jobs were terminated due to his irritability 
and short attention span.  He was no longer able to work 
after his back and hip became a problem.  The veteran 
complained of chronic insomnia with combat dreams, occurring 
four to five times per week, and flashbacks occurring 
periodically.  He complained of hypervigilance, some startle 
response, and recurrent intrusive thoughts on a daily basis.  
He had a poor appetite, no hobbies, and only one friend.  He 
had felt anhedonic for a number of years.  

On examination, the veteran's thoughts were logical and goal-
directed.  There was no evidence of a thought disorder, no 
evidence of delusions, and there was no perceptual disorder.  
He was oriented to time, place, person, and situation.  His 
recent, delayed, and long-term memory was intact.  
Similarities and proverbs were abstracted well, and he was 
competent to manage his own affairs.  The diagnoses were 
PTSD, chronic and severe with effects on his interpersonal 
relationships, both in terms of romantic involvements, 
friendship involvements, and business involvements, and a 
past history of substance abuse, with no substance abuse 
since 1991.  The GAF was 50.

In a February 1999 decision, the RO granted service 
connection for PTSD, effective January 7, 1994.  The 
disability was rated 50 percent disabling from January 7, 
1994, and 70 percent disabling from May 11, 1998.  

Records from the SSA reflect that the veteran was awarded SSA 
disability benefits in March 1999 based on diagnoses of 
fibromyalgia and anxiety.  It was determined that he became 
disabled in October 1997.

By a letter dated in May 1999, the veteran's representative 
asserted that a 100 percent rating was warranted for PTSD, 
and that an earlier effective date should be assigned.

In an August 2000 rating decision, the RO granted entitlement 
to a TDIU rating, effective May 11, 1998. 

A report of a January 2001 psychological and competency 
evaluation performed by a private psychologist indicates that 
the examination was being conducted to determine the 
veteran's competency to proceed to trial.  The veteran 
reported that he had physical and emotional problems, which 
limited his ability to work.  The examiner noted that the 
veteran was currently incarcerated due to his fourth DUI 
arrest, and that all of his arrests had occurred within a 
six-month period.  The veteran said that his alcoholism had 
progressed to the point that he was unable to maintain 
periods of sobriety, and requested inpatient treatment.  On 
examination, there was strong evidence of confusion and 
delusional thinking.  The veteran was able to follow simple 
conversation but his thought content appeared to be 
disorganized and impaired.  His speech demonstrated looseness 
of associations and tangential thinking.  The clinical 
interview indicated the presence of an apparent thought 
disorder, delusional disorder, mixed, persecutory and 
grandiose type, possibly exacerbated by PTSD.  The veteran 
also demonstrated symptoms of a schizotypal personality 
disorder, possibly exacerbated by PTSD.  The diagnoses were 
alcohol dependence, PTSD (by history), delusional disorder, 
mixed, with persecutory and grandiose tendencies, and 
schizotypal personality disorder (provisional).  The GAF was 
50.  The examiner opined that the veteran needed an inpatient 
alcoholism treatment program.

In May 2001, the VA was notified that a state court had 
determined that the veteran was incompetent, and had 
appointed a guardian for him in April 2001.  Court records 
reflect that the veteran had been incarcerated since October 
2000, was currently taking psychotropic medication, and was 
not in the general population because of attempts to injure 
himself.  

At a June 2004 VA psychiatric examination, the examiner noted 
that overall, the veteran reported that his symptoms of PTSD 
were unchanged from his previous evaluation and rating 
decision.  He said he attended outpatient psychiatric 
treatment every three months for pharmacologic intervention, 
and had counseling every ten days.  He reported that he had 
continued to abuse alcohol since his last evaluation but had 
been sober for the past two years.  On examination, he was 
casually groomed and was pleasant and cooperative with the 
examination.  Eye contact was good, speech was normal, mood 
was reportedly all right, affect was euthymic, thought 
process was goal directed and coherent, there was no paranoia 
or hallucinations, and thought content was appropriate to the 
situation.  There were no suicidal or homicidal ideas or 
plans.  He was cognitively intact in the following spheres:  
orientation, calculation, recall memory, remote memory, fund 
of knowledge, recent memory, concentration, and abstraction 
ability.  The diagnosis was PTSD, and the GAF was 50, with 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  

The examiner indicated that the veteran was unable to work 
due to decreased concentration and increased irritability, he 
had some difficulties in his relationship with his mother, 
and he was marginally sociable and talked to his neighbors 
and saw his therapist.

Analysis

Earlier Effective Date for Grant of Service Connection for 
PTSD 

The veteran contends that the effective date of the grant of 
service connection for PTSD should be earlier than January 7, 
1994.

The law provides that the effective date for service 
connection is the day following separation from active duty, 
or the day entitlement arose, if the claim is filed within 
the year after active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2004); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. 
West, 12 Vet. App. 377 (1999).  Treatment records by 
themselves do not constitute informal claims for service 
connection.  38 C.F.R. § 3.157 (West 2002); Sears v. 
Principi, 16 Vet. App. 244 (2002).  While the VA should 
broadly interpret submissions from a veteran, it is not 
required to conjure up claims not specifically raised.  
Brannon v. West, 12 Vet. App. 32 (1998).

A review of the claims folder reveals the first claim, formal 
or informal, seeking service connection for PTSD was the 
veteran's VA Form 21-526 received by the RO on January 7, 
1994, many years after service.

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for PTSD until 
January 7, 1994, and as this was more than a year after 
service, service connection may be no earlier than January 7, 
1994, the date of VA receipt of the claim.  The Board 
concludes that there is no entitlement to an earlier 
effective date for an award of service connection.  The law, 
not the evidence, governs the outcome of this claim, and as a 
matter of law, the claim must be denied.   Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Increased Ratings for PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The RO has rated the veteran's PTSD as 50 percent disabling 
from January 7, 1994 to May 10, 1998, and as 70 percent 
disabling from May 11, 1998.  He contends that the 50 percent 
and 70 percent ratings should be higher.  Thus, the issues 
for consideration are whether an evaluation in excess of 50 
percent is warranted for the period from January 7, 1994 to 
May 10, 1998, and whether an evaluation in excess of 70 
percent is warranted for the period from May 11, 1998.  See 
Fenderson, supra.  

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
For the period from May 11, 1998, during which the RO has 
assigned a 70 percent PTSD rating, the veteran may be rated 
under either the old or new rating criteria, whichever 
version is most favorable to him. VAOPGCPREC 3-2000.

The criteria in effect for the period prior to November 7, 
1996 provide that a 50 percent evaluation is assigned where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and when psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting from profound retreat from reality; demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996) (effective prior to November 7, 1996).

The new criteria, effective from November 7, 1996, provide 
that a rating of 50 percent is assigned for PTSD when it 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

PTSD is rated 70 percent when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

For example, a GAF score of 21 to 30 indicates that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends).

A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work).  

A GAF score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  

The Board notes that many of the treatment records reflect 
that the veteran has significant impairment due to non-
service-connected alcohol dependence.  Other records reflect 
diagnoses of obsessive compulsive personality disorder, and 
schizoid personality disorder.  These personality disorders 
are also not service-connected.  38 C.F.R. § 4.9 (2004).  
Governing regulation provides that the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14 (2004).

Evaluation of PTSD from January 7, 1994 to May 10, 1998

Records dated from 1991 to 1993 primarily relate to treatment 
for alcohol dependence, and several of the records reflect 
that the veteran denied all PTSD symptoms other than survivor 
guilt.

For the period from January 7, 1994 to May 10, 1998, the 
evidence shows episodic outpatient treatment for PTSD, 
without hospitalization for PTSD.  Records show that he 
essentially did not work during this period, other than a 
brief period in 1997 when he ran a sandwich shop, and that he 
quit his last full-time job in December 1993 at least in part 
due to a non-service-connected back disability.  At a 
February 1996 VA examination, the diagnostic impression was 
PTSD, chronic delayed, mild, and chronic alcohol and 
substance abuse, severe, apparently in remission, and 
possible personality disorder, not otherwise specified (NOS).  
Two private psychological evaluations were performed for the 
SSA in October and November 1997.  At the first examination, 
the veteran reported that he could not work due to PTSD and a 
back disability.  He related that a lot of his time was spent 
reading about the Vietnam War.  The diagnoses were 
provisional diagnosis of PTSD and schizoid personality 
disorder.  At the second examination, the examiner observed 
that although the veteran alleged PTSD related to his Vietnam 
experiences, he had been able to function independently since 
that time and continued to perform a wide range of routine 
tasks.  He had an adequate mental status and could relate 
adequately.  Overall, there was no indication of a severe 
mental impairment.  The diagnoses were PTSD and personality 
disorder, NOS, with schizoid features.

The weight of the evidence establishes that under the old 
rating criteria of Code 9411, the veteran's PTSD resulted in 
no more than considerable impairment for the period from 
January 7, 1994 to May 10, 1998.  The evidence does not 
reflect that there was severe impairment due solely to 
service-connected PTSD; it is clear that much of the 
veteran's social and industrial impairment during this period 
is due to non-service-connected conditions.  Thus, for such 
period no more than a 50 percent rating is warranted under 
the old criteria.  38 C.F.R. § 4.132, Code 9411 (1996).  

Under the revised criteria of Code 9411, the evidence 
reflects that for the period from November 7, 1996 to May 10, 
1998, there is no more than occupational and social 
impairment with reduced reliability and productivity as a 
result of service-connected PTSD.  The evidence does not 
reflect that there was occupational and social impairment 
with deficiencies in most areas due solely to service-
connected PTSD; it is clear that much of the veteran's social 
and industrial impairment during this period is due to non-
service-connected conditions.  Thus, for such period no more 
than a 50 percent rating is warranted under the revised 
criteria.  38 C.F.R. § 4.130, Code 9411 (2004); VAOPGCPREC 3-
2000.

The preponderance of the evidence is against this aspect of 
the claim, the benefit-of-the-doubt rule does not apply, and 
this part of the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of PTSD from May 11, 1998

The weight of the evidence establishes that for the period 
beginning May 11, 1998, the veteran's PTSD resulted in no 
more than severe impairment or occupational and social 
impairment, with deficiencies in most areas, and thus a 70 
percent rating is warranted for this period under either the 
old or new rating criteria of Code 9411.  38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (2004).  
Although a Vet Center psychologist opined in 1998 that the 
veteran was totally disabled due to PTSD, other examiners 
during this period have opined that his GAF was 50, and that 
his PTSD was severe, but not totally disabling.  The evidence 
demonstrates that a significant portion of the veteran's 
occupational and social impairment is due to alcohol 
dependence and resulting legal difficulties, as well as a 
back disability.  Symptoms due to such non-service-connected 
disabilities may not be considered when evaluating service-
connected PTSD.  38 C.F.R. § 4.14 (2004).  Recent evidence 
demonstrates that the veteran was found to be incompetent due 
to a thought disorder and alcohol dependence, possibly 
exacerbated by PTSD, as well as a personality disorder.

A rating higher than 70 percent is not warranted for such 
period.  During this period, the evidence does not 
demonstrate symptoms due solely to PTSD which would meet the 
criteria of a 100 percent rating under Diagnostic Code 9411, 
as it is not shown that his PTSD results in total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran 
does not have any other symptoms reflective of more than a 70 
percent rating.  In addition, he did not have any symptoms 
due solely to PTSD that may be considered analogous to the 
listed criteria.  38 C.F.R. § 4.130, Code 9411 (2004); see 
Mauerhan, supra. 

In sum, a higher PTSD rating in excess of 50 percent is not 
warranted for the period from January 7, 1994 to May 10, 
1998, and a higher PTSD rating in excess of 70 percent is not 
warranted for the period from May 17, 2004. Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

An earlier effective date prior to January 7, 1994 for the 
grant of service connection for PTSD is denied.

A rating in excess of 50 percent for PTSD, for the period 
from January 7, 1994 to May 10, 1998, is denied.

A rating in excess of 70 percent for PTSD, for the period 
from May 11, 1998, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


